CATES, Judge.
November 8, 1966, Craft filed here the following:
“Comes now the petitioner Robert E. Craft by writ of mandamus and petitions this court to order the Circuit Court of Conecuh County to act upon a renewal 1 petition for a writ of error coram nobis that petitioner filed in that court on October 6th more than a month ago.
“Statement of Facts
“Petitioner alleges he has been denied due process of law Lewis vs Jenkins 215 Ala 680, 112 So. [205], of which he is entitled.
“Wherefore premises considered petitioner requests this Honorable Court to issue a directive to the Conecuh County Circuit Court to act upon his petition filed in that court.”
Upon a consideration of the foregoing, so far as it can be understood by the court, the petitioner’s request, on authority of Ex parte Goodman, ante p. 183, 185 So.2d 146, is hereby
Denied.

. Supreme Court Rule 50 provides in part: “ * * * and sentencing court shall not be required to entertain a second or successive petition for similar relief on behalf of the same prisoner. A successive petition on different grounds will not be entertained unless good cause is shown why the new ground or grounds were not known or could not have been reasonably ascertained when the first petition was heard.” 278 Ala. xx.